Filed 4/19/21 P. v. Vigil CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048593
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. Nos. C2007357,
                                                                     C2010425, C2010621)
             v.

 SOPHIA RAQUEL VIGIL,

             Defendant and Appellant.



         Defendant Sophia Raquel Vigil pleaded no contest in three consolidated cases to
taking or unauthorized use of a vehicle with intent to temporarily deprive the owner of
possession with a specified prior (Veh. Code, § 10851, subd. (a); Pen. Code, § 666.5,
subd. (a)),1 using personal identifying information without authorization (§ 530.5,
subd. (a)), and second degree burglary (§ 460, subd. (b)). Defendant was sentenced to
a total term in prison of three years.
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case but raises no issues. We
notified defendant of her right to submit written argument on her own behalf within
30 days. That period has elapsed, and we have received no response from defendant.



         1
             Unspecified statutory references are to the Penal Code.
       Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th
106, we have reviewed the entire record and determined that there are no arguable issues
on appeal. We affirm the judgment.
                                   I. BACKGROUND
   A. Case No. C2007357
       On May 19, 2020, defendant was charged by complaint with assault with a deadly
weapon (§ 245, subd. (a)(1)). It was further alleged that defendant personally used a
dangerous and deadly weapon in the commission of the offense. (§§ 667, 1192.7,
subd. (c)(23).)
   B. Case No. C2010425
       On July 31, 2020, defendant was charged by complaint with using personal
identifying information without authorization (§ 530.5, subd. (a)). It was further alleged
that defendant was on bail at the time she committed the offense. (§ 12022.1, subd. (b).)
   C. Case No. C2010621
       On August 5, 2020, defendant was charged by complaint with carjacking where
the victim is the driver of the vehicle (§ 215, subd. (a); count 1), second degree robbery
(§ 212.5, subd. (c); count 2), taking or unauthorized use of a vehicle with intent to
temporarily deprive the owner of possession with a specified prior (Veh. Code, § 10851,
subd. (a), § 666.5, subd. (a); count 3), misdemeanor battery (§ 243, subd. (a); count 4),
misdemeanor driving when a license is suspended or revoked for a DUI conviction
(Veh. Code, § 14601.2, subd. (a); count 5), and misdemeanor driving when the privilege
is suspended or revoked for refusal of a chemical test or driving with a blood alcohol
level of 0.08 percent or more (Veh. Code, § 14601.5, subd. (a); count 6). It was further
alleged that defendant was on bail at the time she committed the offenses in counts 1, 2,
and 3. (§ 120221, subd. (b).)




                                              2
   D. The Plea
       On August 19, 2020, the prosecutor moved to add a count of second degree
burglary (§ 460, subd. (b); count 2) to case No. C2007357. That same day, defendant
pleaded no contest to second degree burglary (§ 460, subd. (b); count 2) in case
No. C2007357, using personal identifying information without authorization (§ 530.5,
subd. (a)) in case No. C2010425, and taking or unauthorized use of a vehicle with intent
to temporarily deprive the owner of possession with a specified prior (Veh. Code,
§ 10851, subd. (a), § 666.5, subd. (a); count 3) in case No. C2010621. Defendant entered
the plea with the understanding that she would be sentenced to a term of three years in
jail, the remaining counts would be dismissed with a Harvey2 waiver for restitution and
sentencing purposes, and she would waive all earned credits for the three cases up to
August 19, 2020.3
   E. Sentencing
       On September 14, 2020, the trial court sentenced defendant to a middle term of
three years for taking or unauthorized use of a vehicle with intent to temporarily deprive
the owner of possession with a specified prior (Veh. Code, § 10851, subd. (a), § 666.5,
subd. (a)) in case No. C2010621, a concurrent upper term of three years for second
degree burglary (§ 460, subd. (b)) in case No. C2007357, and a concurrent upper term
of three years for using personal identifying information without authorization (§ 530.5,
subd. (a)) in case No. C2010425. The trial court awarded defendant a total of 52 days of
custody credit, composed of 26 actual days and 26 days of conduct credit. The trial court
found that defendant did not have the ability to pay fines and fees under People v.




       2
         People v. Harvey (1979) 25 Cal.3d 754.
       3
         The parties stipulated that the police reports for the respective cases served as the
factual basis of defendant’s plea. The police reports, however, are not a part of the record
on appeal.


                                              3
Dueñas (2019) 30 Cal.App.5th 1157. Thereafter, the trial court waived all fines and fees
and stayed the restitution fine under Dueñas. The remaining counts were dismissed.
                                   II. DISCUSSION
      Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                  III. DISPOSITION
      The judgment is affirmed.




                                           4
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




GROVER, J.




People v. Vigil
H048593